Exhibit 10.1



August 25, 2011


BAETA Corp.
Attn: Len Pushkantser
1 Bridge Plaza, Suite 275
Fort Lee, NJ 07024


Re: ADVISORS ENGAGEMENT


Dear Mr. Pushkantser:


This letter confirms the understanding and agreement (the “Agreement”) between
BAETA Corp. (the “Company”) and Imagine Growth Strategy, Inc., a Utah
Corporation (“Advisor”) to perform the services outlined in Section (1).


1. 
ENGAGEMENT. The Company hereby engages Advisor in connection with the
exploration of any number of financing transactions, including, not limited to a
merger or acquisition, as well as the development of new business (herein
collectively referred to as a “Transaction”) that Advisor brings to the Company
or the Company engages Advisor to pursue (each, a “Transaction”).




 
Advisor’s services will include, if appropriate or if requested by the Company,
soliciting, coordinating and evaluating indications of interest and proposals
regarding a Transaction.




 
ADVISOR WILL HAVE NO POWER OR AUTHORITY TO ACT FOR COMPANY EXCEPT AS EXPRESSLY
SET FORTH HEREIN. THE COMPANY ACKNOWLEDGES AND UNDERSTANDS THAT ADVISOR IS NOT
IN THE BUSINESS OF BUYING AND SELLING SECURITIES AND IS NOT A BROKER OR DEALER
AS THOSE TERMS ARE DEFINED IN THE U.S. SECURITIES AND EXCHANGE ACT OF 1934.
ACCORDINGLY, THE COMPANY WAIVES ANY CLAIM THAT ADVISOR IS A BROKER OR DEALER AND
ALL RIGHTS TO RECESSION.



2. 
TERM: The term of this Agreement shall be ninety (90) days, commencing on the
effective date hereof (defined below), and shall continue for successive Thirty
(30) day periods thereafter unless canceled by either party by written notice to
the other of at least 15 days prior to the beginning of any renewal period (the
"Term").  The expiration of the Term of this Agreement shall not affect (a)
Company's obligation to pay any and all fees and/or expenses pursuant to Section
4, or any other amounts payable to Advisor under this Agreement; (b) the
Confidentiality provisions of Section 10, below; or (c) Company's
indemnification obligations as provided in Section 7, below.

 
Engagement Letter
Page 1


 
 

--------------------------------------------------------------------------------

 

3. 
TERMINATION: At any time during the Term, a party shall have the right to
terminate this Agreement within (i) thirty (30) days after the other party’s
receipt of notice that such party is in material breach of any of the terms or
conditions set forth in Agreement, unless such party cures such breach within
said thirty (30) day period or the non-breaching party withdraws its notice of
termination, (ii) immediately upon notice by a party if the other party (a) is
adjudged insolvent or bankrupt, (b) institutes or has instituted against it any
proceeding seeking relief, reorganization or arrangement under any laws relating
to insolvency (and, in the case of any such proceeding instituted against it,
the proceeding is not dismissed within sixty (60) days after filing), (c) makes
any assignment for the benefit of creditors, (d) appoints a receiver, liquidator
or trustee of any of its property or assets, or (e) liquidates, dissolves or
winds up its business, or (iii) immediately upon Advisor’s notice to Company of
Advisor’s reasonable determination that Company is using a Service in such a
manner that could damage or cause injury to the Service or reflect unfavorably
on the reputation of Advisor. In the event of any termination, Company shall
promptly pay all amounts due and owing to Advisor pursuant to Agreement.



4.
FEES AND EXPENSES:




 
4.1. Engagement Fee; Upon execution of this Agreement, the Company shall pay to
Advisor an initial engagement fee equal to thirty-thousand (30,000) shares of
the company's restricted common stock, with piggyback registration rights.




 
4.2. Sales Commission; Upon the consummation of a Transaction, the Company shall
pay to Advisor a fee (“Sales Commission”) equal to five percent [5%] of the
gross value of any new business (including, but not limited to revenues
generated, value of a contract, or other value received as a result of Advisor’s
activities). The Sales Commission will be paid in cash, no less than fifteen
(15) days receipt by the Company from the Customer, less any discounts or
returns.




 
During the period of thirty six (36) months following the termination of this
Agreement for any reason, if the Company consummates, or enters into an
agreement in principle to engage in (and which subsequently closes), a
Transaction, Advisor shall be entitled to receive its Sales Commission upon the
consummation of such Transaction as if no such termination had occurred.



Engagement Letter
Page 2


 
 

--------------------------------------------------------------------------------

 


5.
INFORMATION, TRANSPARENCY AND DISCLOSURE:  The Company will furnish Advisor with
such information regarding the business and financial condition of the Company
as is reasonably requested, all of which will be, to the Company’s best
knowledge, accurate and complete in all material respects at the time furnished.
The Company further represents and warrants that any projections have been
prepared in good faith based upon assumptions which, in the light of the
circumstances under which they are made, are reasonable. The Company will
promptly notify Advisor if it learns of any material misstatement in, or
material omission from, any information previously delivered to Advisor. Advisor
may rely, without independent verification, on the accuracy and completeness of
all information furnished by the Company or any other potential party to any
Transaction. The Company understands that Advisor will not be responsible for
independently verifying the accuracy of such information, and shall not be
liable for any inaccuracies therein. Except as may be required by law or court
process, any opinions or advice (whether written or oral) rendered by Advisor
pursuant to this Agreement are intended solely for the benefit and use of the
Company, and may not be publicly disclosed in any manner or made available to
third parties (other than the Company’s management, directors, advisers,
accountants and attorneys) without the prior written consent of Advisor, which
consent shall not be unreasonably withheld.



6.
INFORMATION, COMPANY DELIVERY AND REPRESENTATION:  The Company will furnish
Advisor with such information regarding the business and financial condition of
the Company as is necessarily requested by Advisor in order to complete and
deliver to the Company the services contemplated under this agreement.  In the
event the Company does not deliver such information regarding the business and
financial condition of the Company, and any parties related thereto in
connection with this agreement, Advisor will have the right to immediately
terminate this Agreement, and shall retain any and all payments made by the
Company to Advisor for services performed, or to be performed.  Furthermore, in
the case of termination by Advisor due to the Company’s failure or inability to
deliver information regarding the business and financial condition of the
Company as is necessarily requested by Advisor in order to complete and deliver
to the Company the services contemplated under this agreement, Advisor retains
the right to collect on all past due payments, uncollected payments, and accrued
interest, as well as the right to file a complaint to recover such payments and
other sums owed by the Company to Advisor per section 3.



7.
INDEMNIFICATION, STANDARD OF CARE: The Company agrees to indemnify and hold
harmless Advisor and its affiliates, and their respective past, present and
future directors, officers, shareholders, employees, and agents (the
"Indemnified Parties") to the fullest lawful extent from and against any and all
losses, claims, damages or liabilities (or actions in respect thereof), arising
out of or related to this Agreement, any actions taken or omitted to be taken
(including acts or omissions constituting ordinary negligence) in connection
with the Agreement, or any transaction or proposed transaction contemplated by
the Agreement; provided, however, Company shall not be liable under the
foregoing indemnity and reimbursement agreement for any loss, claim, damage or
liability which is finally judicially determined to have resulted primarily from
the willful misconduct or gross negligence of any Indemnified Party.



Engagement Letter
Page 3


 
 

--------------------------------------------------------------------------------

 

8.
OTHER SERVICES: To the extent Advisor is requested by the Company to perform any
business or financial advisory services which are not within the scope of this
assignment, the fees for such services shall be mutually agreed upon by Advisor
and the Company in writing, in advance, depending on the level and type of
services required, and shall be in addition to the fees and expenses described
herein above. Except as set forth in the preceding sentence, if Advisor is
called upon to render services directly or indirectly relating to the subject
matter of this Agreement (including, but not limited to, producing documents,
answering interrogatories, giving depositions, giving expert or other testimony,
and whether by subpoena, court process or order, or otherwise), the Company
shall pay Advisor’s then current hourly rates for the persons involved for the
time expended in rendering such services, including, but not limited to, time
for meetings, conferences, preparation and travel, and all related reasonable
out-of-pocket costs and expenses, and the reasonable legal fees and expenses of
Advisor’s legal counsel incurred in connection therewith.



9.
NON-CIRCUMVENTION: The parties each hereby irrevocably agrees not to circumvent,
avoid or bypass, directly or indirectly, the provisions of this Agreement in
order to avoid payments, or otherwise benefit, either financially or otherwise,
from information supplied, or persons introduced, by the other party within
thirty six (36) months upon termination of this Agreement.



10.
CONFIDENTIALITY: As used in this Agreement, the term "confidential information"
means any information which the disclosing party keeps secret from its business
competitors and the public. Each party agrees that the confidential information
disclosed by the other party and all rights pertaining thereto will remain the
property of such party and, except as may be agreed in writing by the parties,
the receiving party shall hold the confidential information in trust and
confidence, shall not disclose or use the confidential information for any
purpose other than the benefit of the disclosing party, and shall use at least
the same level of care as it uses to protect its own confidential information of
a similar nature, but no less than a reasonable degree of care.



11.
ATTORNEY’S FEES: If any party to this Agreement brings an action directly or
indirectly based upon this Agreement or the matters contemplated hereby against
another party, the prevailing party shall be entitled to recover, in addition to
any other appropriate amounts, its reasonable costs and expenses in connection
with such preceding including, but not limited to, reasonable attorneys’ fees
and court costs.



12.
EFFECTIVE DATE: The effective date of this Agreement shall be the date on which
this Agreement is accepted and approved by the Company, as indicated in its
acceptance below.



13.
DELAYS: Imagine Growth Strategy, Inc.’ failure to perform services hereunder
shall be excused without liability if and to the extent caused, directly or
indirectly, by (i) fire, flood, elements of nature or other acts of God, (ii)
any outbreak or escalation of hostilities, war, riots or civil disorders in any
country, (iii) any act or omission by the Company or any governmental authority,
(iv) any labor disputes (whether or not the employees’ demands are reasonable or
within the Company’s power to satisfy), or (v) nonperformance by a third party
or any similar cause beyond the reasonable control of Advisor, including without
limitation, failures or fluctuations in telecommunications, computer or other
equipment. Imagine Growth Strategy, Inc. agrees to use commercially reasonable
efforts to resume performance of services as soon as practicable following the
cessation of such condition.

 
Engagement Letter
Page 4

 
 
 

--------------------------------------------------------------------------------

 


14.
INDEPENDENT CONTRACTOR STATUS/SUB-CONTRACTORS: Each party shall be and act
hereunder as an independent contractor and not as partner, joint venture or
agent of the other. Company shall remain fully liable for the acts or omissions
of any sub-contractor, consultant, third-party service provider and/or agent
engaged by Company in connection with Company’s use of the Services. Advisor has
the right to use sub-contractors for performance of the Services, provided that
each sub-contractor is bound to terms and conditions that are consistent with
the requirements of this Agreement and the applicable Attachment with respect to
the work the sub-contractor performs. Advisor is responsible for ensuring that
the performance of its sub-contractors meets the requirements of this Agreement
and applicable Attachments. Advisor shall have sole control of the manner and
means of performing its work, and Company is interested only in the results
Advisor obtains.



15.
MODIFICATIONS AND WAIVERS: Each Attachment, which includes the terms and
conditions of this Agreement by reference, represents the entire understanding
between Advisor and Company and, excluding any Pre-Existing Agreements,
supersedes all prior agreements relating to the subject matter of such
Attachment. No failure or delay on the part of either party in exercising any
right, power or remedy under this Agreement or an Attachment shall operate as a
waiver, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise of any other right, power or
remedy. Unless otherwise specified, any amendment, supplement or modification of
or to any provision of this Agreement or an Attachment, any waiver of any
provision of this Agreement or an Attachment and any consent to any departure by
the parties from the terms of this Agreement or an Attachment, shall be
effective only if it is made or given in writing and signed by both parties.



16.
ASSIGNMENT: This Agreement, all Attachments, and all rights granted hereunder
and thereunder are not transferable or assignable without the prior written
consent of the non-assigning party; provided, however, that this Agreement
together with all Attachments may be assigned by either party without the other
party’s written consent, and individual Attachments (which incorporate the terms
of this Agreement by reference) may be assigned by Advisor without Company’s
consent, (a) to a person or entity who acquires, by sale, merger or otherwise,
all or substantially all of such party’s assets, stock or business, (b) to a
person or entity who acquires, by sale, merger or otherwise, all or
substantially all of the assets or business of the Advisor business unit that
provides the services pursuant to an individual Attachment and (c) to an
affiliate of the assigning party. In the case of an assignment of an individual
Attachment by Advisor (which assignment shall include the terms and conditions
of this Agreement by reference), this Agreement and all other Attachments (each
which incorporate the terms of this Agreement by reference) in effect at the
time of such assignment shall remain in full force and effect.  Subject to the
foregoing, this Agreement shall bind and inure to the benefit of the parties,
their respective successors and permitted assigns.



Engagement Letter
Page 5

 
 
 

--------------------------------------------------------------------------------

 

17.
APPLICABLE LAW AND CONFLICTS: This Agreement and each Attachment shall be
governed by the laws of the state of Utah, without reference to its conflict of
laws rules or principles. The jurisdiction and venue for all disputes hereunder
shall be the state and federal courts in the state of Utah.  In the event of a
conflict between the terms and conditions of the Agreement and the terms and
conditions of any Attachment, the terms and conditions of this Attachment shall
govern.



18.
PUBLICITY: The parties will work together in a good faith, positive and accurate
manner to issue publicity and general marketing communications concerning their
relationship, Company’s use of Advisor’ Services, and other mutually agreed-upon
matters.  Neither party will issue any publicity or general marketing
communications concerning this relationship without the prior written consent of
the other party; provided, however, that Advisor shall have the right to use
Company’s name and logos in general marketing materials related to the Services.



19.
HIRING EMPLOYEES:  The Company agrees that during the term of this Agreement and
for 365 days immediately following the termination of this Agreement, it shall
not, directly or indirectly, solicit or induce employees of Imagine Growth
Strategy, Inc. to terminate their employment with Imagine Growth Strategy, Inc..



20.
MISCELLANEOUS: This Agreement shall be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, however, is intended to confer or does confer on any person or
entity, other than the parties hereto and their respective successors and
permitted assigns, and the Indemnified Parties, any rights or remedies under or
by reason of this Agreement or as a result of the services to be rendered by
Advisor hereunder.



The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect pursuant to the terms hereof.


The Company agrees that it will be solely responsible for ensuring that any
transactions it undertakes complies with applicable law.


This Agreement incorporates the entire understanding of the parties regarding
the subject matter hereof, and supersedes all previous agreements or
understandings regarding the same, whether written or oral.


This Agreement may not be amended, and no portion hereof may be waived, except
in a writing duly executed by the parties.


Engagement Letter
Page 6


 
 

--------------------------------------------------------------------------------

 

We look forward to working with you. Please confirm that the foregoing terms are
in accordance with your understanding by signing and returning the enclosed copy
of this Agreement along with the Advisor’s Fee Agreement.


Sincerely,
 
Ryan D. Hoggan
Managing Partner, Salt Lake City
 
The undersigned confirm their mutual agreement to the arrangements in this
Agreement as of the Effective Date.


BAETA Corp.
   
Print Name:
Title:
Date:



Any invoice for payment should be directed to the Company representative at the
address shown below (Company to provide).


AP address if different from above:


Contact Name:
Street:
City, State Zip:
Telephone:
E-Mail:
Fax:


Engagement Letter
Page 7

 
 
 

--------------------------------------------------------------------------------

 